Exhibit 32.1 Certification Pursuant To 18 U.S.C. Section 1350 As Adopted Pursuant To Section 906 of the Sarbanes-Oxley Act of 2002 This certification is provided pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. ss. 1350, and accompanies the Quarterly Report on Form 10-Q for the period ended June 30, 2007 of Secure Alliance Holdings Corporation (the Company) as filed with the Securities and Exchange Commission on the date hereof (the Report). I, JERRELL CLAY, Chief Executive Officer of the Company, certify that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ JERRELL CLAY JERRELL CLAY Chief Executive Officer August 14, 2007 27
